                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______


VERNON KEVIN MILLER,

                       Plaintiff,                      Case No. 2:19-cv-29
v.                                                     Honorable Gordon J. Quist
HEIDI WASHINGTON et al.,

                       Defendants.
____________________________/


                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.
                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Marquette Branch Prison (MBP) in Marquette, Marquette County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues MDOC Director Heidi

Washington, Warden Erica Huss, Counselor Unknown Richards, and Counselor Unknown

Govern.

               Plaintiff alleges that in 2012, he was assaulted and stabbed by other prisoners who

were members of a security threat group (STG). Plaintiff was subsequently housed in protective

custody at the Oaks Correctional Facility (ECF). Plaintiff was later transferred to the Ionia Level

V facility (IMAX), where he began receiving verbal and written threats from other prisoners,

saying that Plaintiff was going to be assaulted if they saw him out of his cell. Plaintiff then began

requesting to be moved back to protective custody. Officials at IMAX told Plaintiff that if he

remained misconduct free for one-year, he could be housed in protective custody. However,

instead of moving Plaintiff to protective custody, officials transferred him to a level V unit at the

Marquette Branch Prison (MBP).

               On January 3, 2019, Plaintiff spoke to Defendant Richards about his need for

protective custody, but Defendant Richards ignored Plaintiff’s concerns, so Plaintiff wrote a

grievance on him. In the grievance, Plaintiff stated:

                      Today Thursday 1-3-2019 Counselor Richards called me to his
       office because of mail rejection so I explained [to] him my problem and his
       response was: “You cannot get transfer back to level with 23 points.”
                      Back at the end of 2012 and beginning of 2013 I was assaulted and
       stab therefore they had to house me in Protection Custody at the Oaks Level IV
       facility. I was then transferred to the St. Louis facility in order to complete the



                                                 2
       Thinking for a Change program recommended by the Parole Board which was not
       available at the Oaks facility back then. Last year of 2018 while housed at IMAX
       Counselor Williamson and [Resident Unit Manager] Brege stated to me that if I
       stay “one year misconduct free” they were going to send me back to Protection
       Custody in level IV because I’m an STG prisoner and I have too many enemies.
       But the Marquette Facility is refusing to send me back to level IV like I was
       promised by Counselor Williamson and [Resident Unit Manager] Brege at IMAX.
       This is a violation of Policy Directives 03.03.130 (Living Conditions for Prisoners),
       05.01.140 (Prisoners Placement and Transfers), and 02.03.100 (Employee
       Discipline).

               (See ECF No. 2, PageID.7.)

               Defendant Govern interviewed Plaintiff on the grievance on January 11, 2019, and

told Plaintiff that if he signed off on the grievance, Defendant Govern would see that he was

transferred back to protective custody. However, Plaintiff claims that this was a lie. Defendant

Govern responded to the grievance by stating that Plaintiff’s concern regarding placement had

been reviewed, and that Plaintiff had failed to provide information showing that MBP staff had

violated policy and procedure. Defendant Govern further noted that Plaintiff did not have a

protected right to placement in any particular facility or security level. Id. Plaintiff asserts that

Defendants Washington and Huss are responsible for the conduct of Defendants Richards and

Govern.

               Plaintiff appears to be claiming that Defendants’ conduct violates his rights under

the Eighth and Fourteenth Amendments. Plaintiff seeks injunctive relief and damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include



                                                  3
more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   4
                Initially, the Court notes that Plaintiff fails to make specific factual allegations

against Defendants Washington and Huss, other than the fact that they are in supervisory positions

with regard to the other named Defendants. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76

(6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Washington

and Huss engaged in any active unconstitutional behavior. Accordingly, he fails to state a claim

against them.

                Plaintiff claims that Defendants Richards’s and Govern’s refusal to move Plaintiff

to protective custody in another prison constitutes a violation of Plaintiff’s Eighth Amendment

rights. Inmates have a constitutionally protected right to personal safety grounded in the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 833 (1994). Thus, prison staff are obliged “to

take reasonable measures to guarantee the safety of the inmates” in their care. Hudson v. Palmer,




                                                 5
468 U.S. 517, 526-27 (1984). To establish a violation of this right, Plaintiff must show that

Defendant was deliberately indifferent to the Plaintiff’s risk of injury. Walker v. Norris, 917 F.2d

1449, 1453 (6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 880-81 (6th Cir. 1988). While a

prisoner does not need to prove that he has been the victim of an actual attack to bring a personal

safety claim, he must at least establish that he reasonably fears such an attack. Thompson v. Cnty.

of Medina, 29 F.3d 238, 242-43 (6th Cir. 1994) (holding that plaintiff has the minimal burden of

“showing a sufficient inferential connection” between the alleged violation and inmate violence to

“justify a reasonable fear for personal safety”).

               In his complaint, Plaintiff fails to allege any facts showing that he was or is

currently in danger of being assaulted at MBP. Plaintiff specifically states that he received written

and verbal threats while at IMAX, but does not allege that that he has received any such threats

while at MBP. Because Plaintiff’s claim of danger and need for protective custody is entirely

conclusory, his Eighth Amendment claim is properly dismissed.

               Nor does Plaintiff state a claim under the Fourteenth Amendment. The Supreme

Court has held that a prisoner does not have a protected liberty interest in the procedures affecting

his classification and security because the resulting restraint does not impose an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995). In Rimmer-Bey v. Brown, 62 F.3d 789, 790-91(6th Cir. 1995),

the Sixth Circuit applied the Sandin test to a Michigan inmate’s claim that the mandatory language

of the MDOC’s regulations created a liberty interest that he receive notice and hearing before being

placed in administrative segregation. The court held that regardless of the mandatory language of

the prison regulations, the inmate did not have a liberty interest because his placement in




                                                    6
administrative segregation did not constitute an atypical and significant hardship within the context

of his prison life. Id; see also Mackey v. Dyke, 111 F.3d 460, 463 (6th Cir. 1997). Without a

protected liberty interest, plaintiff cannot successfully claim that his due process rights were

violated because, “[p]rocess is not an end in itself.” Olim v. Wakinekona, 461 U.S. 238, 250

(1983).

                Moreover, the Supreme Court repeatedly has held that a prisoner has no

constitutional right to be incarcerated in a particular facility or to be held in a specific security

classification. See Olim, 461 U.S. at 245; Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum

v. Fano, 427 U.S. 215, 228-29 (1976). The Sixth Circuit has followed the Supreme Court’s rulings

in a variety of security classification challenges. See, e.g., Harris v. Truesdell, 79 F. App’x 756,

759 (6th Cir. 2003) (holding that prisoner had no constitutional right to be held in a particular

prison or security classification); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same);

O’Quinn v. Brown, No. 92-2183, 1993 WL 80292, at *1 (6th Cir. Mar. 22, 1993) (prisoner failed

to state a due process or equal protection claim regarding his label as a “homosexual predator”

because he did not have a constitutional right to a particular security level or place of confinement).

Because Plaintiff does not have a constitutional right to a particular security level or classification,

he fails to state a claim.

                III.    Letter request for transfer to a different facility

                Plaintiff has filed a letter request to be transferred to a different facility

(ECF No. 5). For the reasons set forth above, Plaintiff’s request lacks merit. Moreover, in light

of the dismissal of Plaintiff’s complaint, his request is properly denied as moot.




                                                   7
                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). In addition, Plaintiff’s letter

request for a transfer (ECF No. 5) is denied.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated: April 22, 2019                                         /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                  8
